DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2021 has been entered.
REASONS FOR ALLOWANCE
Claims 1-11, 13-18, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art neither teaches nor suggest, when the claim is taken as a whole a motion assistance apparatus comprising a force transmitting frame located and supporting a distal part of a user; a slider engaged with the force transmitting frame and configured to perform a 2 degree of freedom sliding in two intersecting directions within the front and back cover of the force transmitting frame and a driving frame bent and surrounding a front of the user wherein the force transmitting frame and the distal portion of the driving frame overlaps each other.
The closest prior art is Takahashi (US 2011/0160626) in view of Shimada (US 2006/0064047 A1). Takahashi discloses a motion assistance apparatus (e.g. Fig 1), 68/70; [0039]); a coupling connected to the force transmitting frame and configured to permit angular movement of the force transmitting frame (e.g. Fig 1:64/66 [0039]); and a driving frame being an integral body that includes a proximal portion surrounding a side of the user and a distal portion extending from and bent with respect to the proximal portion and surrounding a front of the user (e.g. Fig 1:60/62; [0038]), the distal portion of the driving frame is connected to the coupling (e.g. [0039]), and wherein the force transmitting frame is configured to move relative to the distal portion of the driving frame (e.g. [0039] there is angular movement between the force transmitting frame and the distal portion of the driving frame), and wherein the force transmitting frame and the distal portion of the driving frame overlaps each other with respect to the direction in which the distal portion of the driving frame faces the user (e.g. Fig 1; [0039] the end portion of the driving frame 60/62 overlaps and feeds into the force transmitting frame 68/70) . Takahashi is silent regarding the coupling being a slider and the driving frame configured to rotate with respect to a proximal part of the user and the slider is configured to perform a 2-degree of freedom (DOF) sliding in two intersecting directions,.
Shimada discloses a walking assistance system including a slider (e.g. [0067] Fig 4:32) connected to the force transmitting frame (e.g. [0067] Fig 4:22) and configured to slide along the force transmitting frame (e.g. Fig 4 [0067]) and a driving frame including a proximal portion surrounding a side of the user (e.g. Fig 4:37/40; [0067]) and a distal portion extending from and bent with respect to the proximal portion and surrounding a front of the user (e.g. Fig 4:37/41; [0067]), the distal portion of the driving frame is 38).
The combination of Takahashi in view of Shimada is silent regarding the slider is configured to perform a 2-degree of freedom (DOF) sliding in two intersecting directions. The combination of Takahashi in view of Shimada does discloses that the driving frame 13 is connected to the rotary joint 14 which allows the system to have a second degree of freedom (e.g. [0063]). While modified Takahashi doesn’t explicitly disclose the slider having the ability to slide in two intersecting directions the system does disclose the ability to move in the same degrees of freedom that the instant invention is aiming to achieve.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Choi to interchange the rotating joint with another slot to allow a sliding motion to still achieve the same desired degrees of freedom.
Furthermore, The combination of Takahashi in view of Shimada is silent regarding the force transmitting frame including a front cover, a rear cover, and a sliding space between the front cover and the rear cover; and the slider engaged with the force transmitting frame through an opening on the front cover of the force transmitting member such that the slider is accommodated in the sliding space. The prior art of record, taken individually or in combination does not reasonably teach or render obvious the combination/configuration of elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough							January 26, 2022
/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792